Name: 2010/793/EU: Commission Decision of 20Ã December 2010 amending Decision 2005/1/EC authorising methods for grading pig carcases in the Czech Republic as regards the presentation of such carcases (notified under document C(2010) 9187)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agri-foodstuffs;  animal product;  means of agricultural production;  economic analysis
 Date Published: 2010-12-21

 21.12.2010 EN Official Journal of the European Union L 336/62 COMMISSION DECISION of 20 December 2010 amending Decision 2005/1/EC authorising methods for grading pig carcases in the Czech Republic as regards the presentation of such carcases (notified under document C(2010) 9187) (Only the Czech text is authentic) (2010/793/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 2005/1/EC (2), the use of six methods for grading pig carcases was authorised in the Czech Republic. (2) On 23 February 2010, the Czech Republic requested the Commission to be authorised to provide for a presentation of pig carcases different from the standard presentation defined in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007. (3) In accordance with the second paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, Member States may be authorised to provide for a presentation of pig carcases different from the standard presentation defined in the first paragraph of that point, where normal commercial practice in their territory differs from that standard presentation. In its request, the Czech Republic specified that in its territory it is commercial practice that carcases can be presented without the flare fat being removed. This presentation that differs from the standard presentation should therefore be authorised in the Czech Republic. (4) In order to establish quotations for pig carcases on a comparable basis, this different presentation should be taken into account by adjusting the weight recorded in such cases in relation to the weight for standard presentation. (5) Decision 2005/1/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 In Decision 2005/1/EC the following Article 1a is inserted: Article 1a Notwithstanding the standard presentation laid down in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, pig carcases in the Czech Republic may be presented without the flare fat having been removed before being weighed and graded. In the case of such presentation the recorded hot carcase weight shall be adjusted in accordance with the following formula: hot carcase weight = 1,65651 + 0,96139 Ã  weight of the hot carcase with the flare fat.. Article 2 This Decision is addressed to the Czech Republic. Done at Brussels, 20 December 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 1, 4.1.2005, p. 8.